Citation Nr: 9906815	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-12 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for residuals of a May 29, 1990 bilateral 
lower extremity arteriogram with laser assisted angioplasty 
of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel
INTRODUCTION

The appellant had active service from January 1941 to July 
1945.  In July 1991, he filed a claim for compensation 
benefits under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) 
for residuals of a May 29, 1990 bilateral lower extremity 
arteriogram with laser assisted angioplasty of the right 
lower extremity.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO), which denied the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151.  


REMAND

The appellant contends that he received additional disability 
as the result of a surgical procedure on May 29, 1990, at the 
Long Beach VA Medical Center (VAMC).  The law governing 
claims for compensation benefits under 38 U.S.C.A. § 1151 
have, in recent years, been the subject of extensive 
litigation that has significantly altered the analysis 
required in adjudication of these claims.  In pertinent part, 
section 1151 provided that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of his or her own willful misconduct, and such 
injury or aggravation resulted in additional disability or in 
death, disability compensation was to be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See 38 C.F.R. § 3.358 (1991) (the 
implementing regulation interpreted section 1151 to encompass 
only additional disability resulting from VA negligence or 
accidents occurring during treatment).  

In Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994), the 
U.S. Supreme Court held that VA's interpretation of 
38 U.S.C.A. § 1151, as encompassing only additional 
disability resulting from VA negligence or accidents during 
treatment, was unduly narrow.  The Supreme Court found that 
the statutory language of 38 U.S.C.A. § 1151 simply required 
a causal connection between VA hospitalization and additional 
disability, and that there need be no identification of fault 
on the part of VA.  The Supreme Court determined that the 
then implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), 
was inconsistent with the plain language of 38 U.S.C.A. 
§ 1151 with respect the regulation's inclusion of a fault or 
accident requirement.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. at 556, n.3 ("We do not, of course, 
intend to cast any doubt on the regulations insofar as they 
exclude coverage for incidents of a disease's or injury's 
natural progression, occurring after the date of treatment.  
[citation omitted]  VA action is not the cause of the 
disability in those situations.")  

In summary, the Supreme Court found that the language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability, but that not 
every additional disability was compensable.  In a January 
1995 opinion, the Attorney General of the United States held 
that, as to the full extent to which § 1151 benefits were 
authorized under Gardner, the Supreme Court intended to 
recognize only a narrow exclusion to the no fault rule, 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment.  

On March 16, 1995, VA published amended regulations in 
conformance with the Gardner decision, removing from section 
(c)(3) of 38 C.F.R. § 3.358 the "fault" requirement struck 
down by the Supreme Court.  Section 3.358(c)(1) now provides 
that "[i]t will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith."  Section 3.358(b)(2) 
provides that compensation will not be payable for the 
continuance or natural progress of disease or injuries.  
Section 3.358(c)(3) now provides that "[c]ompensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."  

Under the new 38 C.F.R. § 3.358(c)(3) (1995), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment,  or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural  
progress of disease or injury for which VA hospitalization or 
medical or surgical treatment was authorized, or (4) is the 
certain or near certain result of the VA hospitalization or 
medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See 38 U.S.C.A. § 1151 (West Supp. 1998).  The 
effect of the amendment was to reverse Gardner, which held 
that no showing of negligence was necessary for recovery 
under section 1151.  However, this change is not applicable 
to claims, such as the appellant's, filed before October 1, 
1997.  VA O.G.C. Prec. Op. No. 40-97 (Dec. 31, 1997) (holding 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997 must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date).  

While the post-October 1, 1997 statutory change in 
38 U.S.C.A. § 1151 does not govern the appellant's claim, two 
substantially different versions of the law do apply to the 
claim during the pendency of the appeal.  The first version 
is the law governing the claim at the time of the initial 
application which had not yet been interpreted by the Supreme 
Court in Gardner.  The second version is the law as 
interpreted by the Supreme Court in Gardner and as 
implemented by VA in the amended 38 C.F.R. § 3.358(c)(3).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Thus, the appellant's claims for benefits 
under 38 U.S.C.A. § 1151 must be fully adjudicated under both 
the new and the old criteria to determine which version is 
most favorable.  DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (before Board addresses a question not yet addressed 
by the RO, it must consider whether appellant had adequate 
notice of the need and an opportunity to submit evidence or 
argument, and whether, in their absence, claimant is 
prejudiced).  

In January 1997 and June 1997, the RO adjudicated the claim 
in light of the second version of the law.  Under Karnas, 
Bernard, and DeSousa, the RO should have evaluated the 
evidence in light of both versions of the law and then 
applied that version most beneficial to the appellant.  The 
Board cannot adjudicate in the first instance the application 
of the first version of the law to the facts in this case.  

Therefore, the case is REMANDED for the following 
development:

The RO should again review the record and 
adjudicate the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
residuals of a May 29, 1990 bilateral 
lower extremity arteriogram with laser 
assisted angioplasty of the right lower 
extremity.  The RO should apply the facts 
of this case to both versions of the law 
set forth in the discussion above.  Once 
both analyses are complete, the RO should 
apply the version of the law most 
beneficial to the appellant.  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order. 



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 6 -


